Citation Nr: 0126013	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  95-02 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for 
undifferentiated schizophrenia, currently evaluated as 
70 percent disabling.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
October 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned claims.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  Neither the pre- nor the post- amendment version of the 
criteria for rating schizophrenia is more favorable to the 
veteran.

2.  The veteran's schizophrenia is manifested by some 
isolation, difficulty maintaining relationships, and reports 
of impaired impulse control and irritability, productive of 
no more than severe impairment of social and industrial 
adaptability.  

3.  The veteran's only service-connected disability is 
undifferentiated schizophrenia, evaluated as 70 percent 
disabling.

4.  The veteran's schizophrenia alone does not prevent him 
from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 70 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.16(c), 4.132, 
Diagnostic Code 9204 (1996) and 4.130, Diagnostic Code 9204 
(2001).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
4.16(a)(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran was seen on an 
outpatient basis in February 1972 with marked insomnia, 
agitation, anorexia and auditory hallucinations.  The 
diagnostic impression was schizoaffective schizophrenia.  
Later in March 1972, he was hospitalized for two weeks with a 
discharge diagnosis of chronic schizophrenia.  

In April and May 1977, he was seen for psychiatric 
consultation.  The examiners indicated that there was little 
to suggest a psychosis in the veteran.  He was thought to 
have elements of hysterical personality features and 
situational depression.

In March 1978, he was again seen for a psychiatric 
consultation.  The examiner noted his April and May 1977 
psychiatric consultations that found no evidence of 
psychosis.  The examiner stated that each time the veteran 
received orders he did not like, he acted out and used the 
1972 diagnosis of schizophrenia.  The examiner indicated that 
the diagnostic impression was no psychiatric diagnosis.

In June 1978, the veteran was air evacuated from Germany with 
a diagnosis of depressive neurosis.  He became angry when he 
was sent to Germany only 13 months prior to the expiration of 
his term of service.  His mental status examination showed he 
was alert and cooperative with good hygiene and neatness.  
His facial expression was sad, but his eye contact was good.  
Thought processes were ordered.  He admitted to a previous 
hallucination in 1972 in which voices called his name.  He 
stated he had no hallucinations since 1972.  He mentioned a 
previous suicidal ideation but stated that he had none at the 
time of the examination.  He denied homicidal ideation.  His 
insight and judgment seemed poor.  While hospitalized, he 
seemed very depressed.  However, on several occasions in the 
evening he complained of very rapid thoughts and some 
confusion.  The possibility of latent schizophrenia was 
entertained.  His medication was changed and he seemed to 
respond to the new medication and the diagnosis of depression 
was again felt to be the more likely of the two diagnoses.  
It was noted that the veteran had numerous outpatient Mental 
Hygiene Clinic appointments for similar problems of 
depression and it was felt that he should be medically 
separated from the service.  The diagnosis was depressive 
neurosis, manifested anorexia, sleep disturbance, occasional 
rapid thoughts and occasional suicidal ideation; stress, 
depression and impaired for further military duty.  He was 
placed on the temporary disability retirement list (TDRL) and 
found unfit for duty with a recommended 70 percent 
evaluation.  

By rating decision of March 1979, service connection was 
granted for depressive neurosis, and a 50 percent evaluation 
was awarded, effective October 1978.  

From June to July 1979, he was hospitalized by VA because he 
was restless, irritable, insomnic and agitated.  He was 
diagnosed with chronic schizophrenia, undifferentiated type, 
severe.  

In December 1979, the veteran underwent VA psychiatric 
examination.  He had predominant moderate anxiety and 
tension, covering a depressive tone.  There was no suicidal 
risk.  His judgment was poor.  The diagnosis was neurotic 
depression with paranoid trends.  The clinical findings, 
history, psychological testing and evaluation corresponded to 
the neurotic depression diagnosis.  The veteran was not 
psychotic at the time of the examination.

The veteran was hospitalized in a VA facility from 
December 1979 to April 1980.  He was admitted because of 
being aggressive, destructive, agitated and irritable.  Near 
the end of his hospitalization, he improved and was reported 
to be doing better while on passes.  At the time of his 
discharge, his working prognosis was very poor and he was 
referred back to his fee-basis psychiatrist.  His diagnosis 
was undifferentiated schizophrenia, chronic, severe.  In 
August 1980, he was hospitalized again by VA for observation 
for 7 days.  His discharge diagnosis was still 
undifferentiated schizophrenia.

In April 1981, the veteran was hospitalized for a week 
because of being insomnic, restless, aggressive at home and 
extremely agitated.  He was admitted to a closed ward and 
started on psychoactive medication.  After five days, he was 
transferred to an open ward where he was calm, tranquil, and 
free of psychotic symptoms.  The discharge diagnosis was 
undifferentiated schizophrenia.  He was hospitalized for the 
same complaints from September to October 1981.

The veteran was hospitalized by VA from February 1982 to 
August 1982 for his undifferentiated schizophrenia.  

The veteran was hospitalized again by VA from February 1983 
to June 1983.  He was discharged in June 1983 and readmitted 
in November 1983 for similar complaints.  He remained 
hospitalized until June 1984, when he was released again.  He 
was ordered for an observation and evaluation examination in 
July 1984, and did not report.  He reported in August 1984, 
was hospitalized a week, and released.  It was proposed that 
the veteran's evaluation be reduced to 50 percent, effective 
December 1985.  That same month, he was given notice of the 
proposed reduction, pursuant to 38 C.F.R. § 3.105(e), and was 
given 60 days to submit evidence tending to show that the 
reduction for his schizophrenia should not be made.  

In December 1986, the veteran underwent a VA psychiatric 
examination.  The examiner determined that the veteran's 
undifferentiated schizophrenia was markedly severe.  His 
ideation was unrealistic and twisted, the product of his own 
delusions.  His behavior was determined to be disturbed and 
markedly aggressive.  By rating decision of March 1987, the 
veteran's rating for undifferentiated schizophrenia was 
increased from 50 percent to 70 percent, effective from 
December 1986.  The 70 percent rating has remained in effect 
since that date.  

In July 1992, the veteran graduated from college with a 
degree in accounting, utilizing VA vocational rehabilitation 
benefits.

In July 1994, the veteran filed a claim for entitlement to an 
increased evaluation for undifferentiated schizophrenia, 
rated as 70 percent disabling and a claim for entitlement to 
a TDIU rating.  In the application for individual 
unemployability, the veteran reported his education as 
through four years of high school.  He reported that he 
became too disabled to work in 1978, and that he had not had 
any education or training since he became too disabled to 
work.  Attached to his claim was a medical record summary 
from the veteran's fee basis psychiatrist.  He indicated, in 
pertinent part, that the veteran was found to always be 
unspontaneous, poorly productive and with frequent blocking.  
He also indicated that the veteran was ambivalent toward his 
wife, had poor capacities to deal with life's stresses, did 
not weight the consequences of his acts, had wandering 
attention, inappropriate affect and no interpersonal 
relations.  The psychiatrist indicated that the veteran had 
no social or industrial adaptability and was not a candidate 
for vocational rehabilitation.  

Associated with the claims folder was a Social Security Award 
Certificate that indicated that the veteran had been awarded 
Social Security disability benefits effective November 1978.  

A personal hearing was held before a hearing officer at the 
RO in April 1995.  The veteran was present for the hearing, 
did not want to testify, and stayed in the waiting room.  His 
fee basis psychiatrist testified on his behalf.  The 
psychiatrist stated that the veteran had been awarded Social 
Security disability benefits because of his psychiatric 
condition alone.  He related that the veteran had poor 
interpersonal relations, would rather confine himself to his 
home, was markedly autistic and had a poor threshold of 
tolerance.  He was noted to have abandoned his home on 
several occasions because of his hostility.  He was said to 
be withdrawn and to have a poor prognosis.  The psychiatrist 
indicated that the veteran's Global Assessment of Functioning 
(GAF) was 30.  The veteran was said to be medicated with 
three psychiatric drugs and that he had tried Vocational 
Rehabilitation, but had a lot of problems in school.  He was 
said to be the last one in his class and often unable to 
complete his work.  At the time of the hearing, the 
psychiatrist indicated that the veteran was in touch with 
reality and had no hallucinations.  He also had problems with 
his family, had no friends, and spoke to no one.  He avoided 
his neighbors and did not associate with them.  The 
psychiatrist stated his opinion that the veteran was 
100 percent disabled.  

The veteran underwent VA psychiatric examination in 
October 1995.  It was noted that the veteran was seen by a 
fee basis psychiatrist and that he was treated with Mellaril 
and Restoril for his psychiatric condition.  His diagnosis 
was stated to be undifferentiated schizophrenia.  He was in 
receipt of Social Security disability benefits and VA 
compensation.  The veteran indicated that he requested 
unemployability benefits because he could not work.  He 
reported that he liked to be alone, he could not stand 
people, and he had a desire to disappear.  He said that he 
stayed home all day and was forgetful.  He complained of 
variations in his sleep and that his wife handled everything 
at home.  Mental status examination revealed the veteran was 
alert and oriented but had some difficulty in recalling the 
date.  He exhibited decreased psychomotor activity.  His mood 
was depressed and he had some oddness of behavior.  His 
affect was blunted and his attention was fair.  His 
concentration was fair and his speech was clear and coherent.  
He was not homicidal or suicidal.  He was not hallucinating.  
His insight and judgment were poor.  He exhibited good 
impulse control.  The diagnosis was chronic schizophrenia, 
undifferentiated type with paranoid features.  His GAF was 
reported as 60.  

In November 1995, a social and industrial survey was 
conducted on the veteran's behalf.  It was noted that the 
veteran's spouse handled all of his funds by mutual consent.  
The veteran completed high school, and after discharge from 
service, he completed a Bachelor of Business Administration 
(BBA).  The social and industrial field survey was done 
without previous notification.  The veteran's only complaint 
was of being bothered by people and that he preferred to be 
alone.  When an inquiry was made on the use of his time, he 
related that he drove around town, watched television and 
read.  He also related that he sometimes did chores around 
the house but more often than not, he did not do chores as 
his medication made him sleepy.  When questioned on his 
association with others, he stated that he did not visit his 
relatives.  He stated that he shared occasionally with his 
neighbors.  He said that he only went out with his wife when 
they went to church.  His wife stated that he was irritable 
most of the times, especially if he was contradicted.  The 
neighbors were interviewed and described the veteran as a 
good person.  One neighbor related that he conversed with the 
veteran frequently and he found that the veteran was willing 
to help others.  The veteran lent him tools.  As for the 
other neighbor, he stated that the veteran walked around the 
neighborhood, participated in community affairs, and was 
involved in his home, most noticeably performing yard chores.  
His behavior was described by this neighbor as normal.  

Another personal hearing was held in April 1999.  The veteran 
again did not testify.  The veteran's fee basis doctor again 
testified and indicated substantially the same testimony from 
April 1995.  However, the psychiatrist indicated that he 
understood that the neighbors' statements from the field 
survey contradicted his statements regarding the veteran's 
behavior.  The psychiatrist indicated that the veteran had 
highly marked religious concepts and he also had religious 
delirium.  The psychiatrist testified that the veteran 
sometimes indicated that the was going to Africa to help the 
hungry, but he did not leave the house.  He had been 
separated from his wife 1 to 1.5 years, although they lived n 
the same home.  The veteran would not speak to his wife.  If 
the veteran's neighbors asked him directly for help, he would 
do it.  However, the doctor said that the veteran did not 
establish any relations on his own.  The psychiatrist 
indicated that he did not agree with the examiner who 
performed the October 1995 evaluation that the veteran's GAF 
score was 60.  The fee basis psychiatrist indicated that he 
determined that the veteran had a GAF score of no higher than 
40.  The psychiatrist stated that he had been the veteran's 
fee basis psychiatrist for 27 years and his condition had 
remained the same, or worsened.  His condition had worsened 
as he was having trouble living with his wife.  

The veteran underwent a VA psychiatric examination in 
June 1999.  The examiner noted that the veteran had not been 
hospitalized since 1986 and that the veteran continued to be 
seen by a fee basis psychiatrist on an outpatient basis.  The 
veteran reported that he had never been employed since his 
service discharge.  On mental status examination, the veteran 
was not spontaneous but responded when questioned, and his 
answers were relevant and coherent.  He had vague complaints, 
indicating he had forgotten all he had learned and he had 
forgotten where he was educated.  He stated that he wanted 
his family to leave him home and he wanted to be alone.  He 
also stated that he wanted to preach the word of God but that 
seemed to be contradicted by the fact that he stated that he 
did not like to be among people.  He had referential ideas, 
no actual delusions, and he was not heavily hallucinating.  
There were no active suicidal or homicidal thoughts.  His 
affect was constricted and his mood was sullen.  His 
intellectual functioning was adequate.  His judgment was 
fair, but his insight was poor.  

The veteran's VA vocational and rehabilitation folder was 
obtained and reviewed.  The veteran graduated from the Inter 
American University of Puerto Rico in July 1992 with a 
bachelor's degree in accounting.  His grade average was 3.17.  
An October 1992 Special Report of Training indicated that the 
veteran had been interviewed in August 1992, when he 
expressed interest in graduate school.  He said the only way 
he could accept a job would be if he could get one that paid 
more than his combined Social Security and VA compensation 
benefits.  He was put on interrupted training status, because 
he had not responded to letters sent to him offering job 
search assistance.  A Special Report of Training dated in May 
1993 indicated that the veteran was interrupted from training 
in October 1992 because he was not interested in seeking 
employment.  He was working at his church as a Bible teacher 
and planning to study at a Bible Institute to better prepare 
for his job teaching.  He felt he had a calling to teach 
children of the church.  The interviewer asked him whether he 
might be able to obtain employment with the church as an 
accountant, but the veteran said the church was small and 
would not pay to employ someone in that position.  Another 
Special Report of Training, dated in September 1993, 
indicated that the veteran was not interested in seeking 
employment in the field he was trained in and felt he should 
use his energies teaching children of his church.  The 
interviewer stated that the veteran was too much involved in 
his church, which helped him to feel productive and to help 
his neighbors, and that the veteran was very enthusiastic 
about what he was doing.  The veteran was discontinued from 
the vocational rehabilitation program.  


II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. § 5102, 5103, 5103A (West Supp. 2001).  Among other 
things, this law redefines the obligations of VA with respect 
to notice and the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has promulgated regulations implementing the 
VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  

In this case, the veteran has been given notice of the laws 
and regulations pertaining to an increased evaluation for 
undifferentiated schizophrenia and TDIU benefits.  He was 
told of the change in psychiatric regulations and was 
provided a supplemental statement of the case with an 
explanation of the old and new criteria.  He was notified of 
the provisions of the VCAA in a July 2001 letter from the RO.  

There is no issue as to substantial completeness of the 
veteran's application in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(3), (b)(2)).  
No particular application form is required in order to claim 
entitlement to an increased evaluation.  The veteran's 
application for total disability rating based on 
unemployability was substantially complete when it was filed 
in July 1994.

He has been advised of the evidence that would support or 
help substantiate his claim in a statement and supplemental 
statements of the case, as well as the VCAA notice letter in 
July 2001.  The requirement to inform the veteran of evidence 
necessary to substantiate his claim has been met.  38 
U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(1)).  

It appears that the actual treatment records of the veteran's 
fee-basis psychiatrist are not of record.  However, the 
doctor has provided summary reports, and has offered 
extensive testimony on two occasions.  Through his testimony, 
the doctor has provided his professional opinion and provided 
evidence of his assessment of the veteran's psychiatric 
condition during the time in issue, and obtaining his actual 
treatment notes or records is not necessary to a fair 
disposition of the appeal.  See 38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1)).

The VCAA mandates that VA afford the veteran medical 
examinations or obtain medical opinions where the claims at 
issue includes medical questions that medical examination or 
review of the record by a qualified expert could resolve.  
The veteran has had two VA examinations, and a social and 
industrial survey has been performed.  Together they provide 
an adequate medical record.  At this time, nothing in the 
record suggests that additional examination or opinion is 
necessary.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).

There is no prejudice to the veteran in deciding his claim on 
the merits, because he has been told what the requirements 
are to establish entitlement to higher evaluations, has been 
provided ample opportunity to present evidence meeting those 
requirements, and has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of whether the 
requirements of the VCAA have been substantially met by VA.  
As discussed above, every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to his case.

The Secretary having already provided every possible 
assistance indicated by the record or assertions of the 
veteran, there is no reasonable possibility that return of 
the claim to the RO for further efforts to assist would raise 
any reasonable possibility of substantiating the veteran's 
claim.  Remand for the RO to address the requirements of the 
Act in the first instance would serve no practical purpose.  
Likewise, a remand for consideration of the VCAA regulations 
in the first instance would serve no useful purpose.  The 
regulations do not provide substantive rights different from 
those provided by the VCAA.  VA has discharged its duty under 
the VCAA and the Board may reach the merits of this appeal.

B.  Schizophrenia Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

During the pendency of this claim, there has been a change in 
the criteria for evaluating mental disorder.  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Pursuant to VAOPGCPREC 3-2000, where a regulation is 
amended during the pendency of an appeal, the Board must 
first determine whether the amended regulation is more 
favorable to the claimant than the prior regulation, and, if 
it is, the Board must apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change, and the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  

Prior to November 7, 1996, undifferentiated schizophrenia was 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.132, Diagnostic Code 9204.  A 70 percent rating 
reflects that the ability to establish and maintain effective 
or favorable relationships with people is severely impaired; 
the psychoneurotic symptoms are of such severity and 
persistence that there is sever impairment in the ability to 
obtain or retain employment.  In order for a 100 percent 
evaluation to be assigned, the attitudes of all contacts 
except the most intimate must be so adversely affected as to 
result in virtual isolation in the community.  There may be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  A 100 percent rating is also warranted if 
the veteran is demonstrably unable to obtain or retain 
employment. 

Furthermore, pursuant to 38 C.F.R. § 4.16(c) (1996), when the 
only service-connected disability of a veteran was a 70 
percent disabling mental disorder, and the mental disorder 
prevented the veteran from securing or following a 
substantially gainful occupation, the mental disorder was to 
be assigned a 100 percent schedular evaluation.  This 
provision was eliminated when amendments were made to the 
psychiatric rating criteria effective November 7, 1996.

Effective November 7, 1996, undifferentiated schizophrenia is 
to be rated under new criteria to codified at 38 C.F.R. 
§ 4.130, Diagnostic Code 9404 (2001).

Under the new criteria, a 70 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  The highest available rating, 100 
percent, is warranted where the disorder is manifested by 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  

Neither the pre- nor the post- amendment version of the 
rating criteria is more favorable to the veteran.  
Accordingly, the Board will rate the disability for the 
period after November 7, 1996 under the revised criteria and 
the disability prior to that date under the prior version.  
VAOPGCPREC 3-2000.

With respect to the pre-amendment version of the rating 
criteria, the evidence during this period shows that the 
veteran's schizophrenia was no more than severe in social and 
industrial adaptability.  The veteran was described by his 
fee basis psychiatrist as unable to deal with life stresses 
and as being depressed.  He indicated that the veteran was 
secluded most of the time and his affect was inappropriate.  
During an April 1995 personal hearing on the veteran's 
behalf, the fee basis psychiatrist testified that the veteran 
was always withdrawn, he had problems with his family, he was 
irritable and he avoided his neighbors and did not associate 
with them.  He related that the veteran had a difficult time 
in school, was always the last in class, and was unable to 
finish.  He also stated that based on his observations, he 
would give the veteran a GAF of 30.  That GAF represents 
behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment, or an inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).

The opinion of the veteran's treating physician is entitled 
to serious consideration, however, it is contradicted by 
other competent evidence of record, some of which is much 
more credible and probative than the doctor's testimony.  As 
to the veteran's isolation and inappropriate behavior, the 
social and industrial survey showed that the veteran was 
perceived by his neighbors to be a good neighbor, who acted 
normal and was involved in his community and who took part in 
household chores.  What these neighbors observed about the 
veteran and his behavior on a day-to-day basis is more 
credible as an indicator of his lack of isolation and lack of 
bizarre behavior than is his doctor's report of what the 
veteran told him about such things.

As to the doctor's opinion that the veteran had a great deal 
of trouble with his schooling and was always last in his 
class, this is clearly an opinion informed by the veteran's 
self-report rather than the facts, as the veteran's 
vocational rehabilitation records show that he graduated 
college with a very respectable grade point average.

His vocational rehabilitation records also show that the 
veteran was involved with his church, working with and 
teaching children, and that this helped him feel productive.  
This evidence does not show total social isolation or 
inability to function in the community.

Another criterion for a 100 percent rating under the old 
rating criteria was that the veteran be demonstrably unable 
to obtain or retain employment.  While the veteran's doctor 
has testified to his opinion that such applies to the 
veteran, in fact, what the record shows is that the veteran 
is uninterested in seeking employment in the field in which 
he was educated.  He has demonstrated the ability to 
concentrate, to complete tasks, and to get along with others 
through his vocational rehabilitation records and the social 
and industrial survey.  He has shown that he is just not 
interested in seeking employment, rather than that he cannot 
obtain employment.

The October 1995 VA examiner gave the veteran a GAF of 60 
(substantially higher than the GAF rendered by his fee basis 
psychiatrist), which represents moderate symptoms or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with co-workers).  

In short, the clear preponderance of the credible evidence is 
against finding that the veteran met the criteria for a 100 
percent rating under the criteria in effect prior to November 
7, 1996.  Accordingly, an evaluation in excess of 70 percent 
for schizophrenia prior to November 7, 1996, is not 
warranted.  

As to the rating criteria in effect from November 7, 1996, 
the evidence does not show that the veteran's schizophrenia 
is manifested by total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss.  His most recent VA psychiatric examination in 
June 1999, revealed that he had referential ideas but no 
actual delusions or hallucinations.  He had no recent 
admissions to VA.  The veteran's fee basis psychiatrist 
testified in April 1999 at a personal hearing that his prior 
hearing testimony in April 1995 contradicted the findings of 
the field survey conducted shortly thereafter because of the 
veteran's religious delirium.  He maintained that the veteran 
had goals such as feeding the hungry in Africa, but he did 
not leave his home.  He said the veteran may help neighbors 
if a request was made, but he did not establish relationships 
on his own.  He continued to describe the veteran with a GAF 
of no more than 40 (some impairment in reality testing or 
communication or major impairment in work, school, family 
relations, judgment, thinking or mood), however, the 
June 1999 examiner established a GAF for the veteran between 
55-50 (serious symptoms or serious impairment in social, 
occupational, or school functioning e.g., no friends, unable 
to keep a job).  The credible evidence relative to the new 
rating criteria shows only evidence of impaired impulse 
control, with the veteran reporting his irritability.  None 
of the other criteria for even a 70 percent rating are 
credibly demonstrated.  There is no evidence of gross 
impairment in thought processes or communication.  There are 
no persistent delusions or hallucinations.  The veteran's 
behavior is not shown to be grossly inappropriate, and he has 
not presented a persistent danger of hurting himself or 
others.  He has been able to perform activities of daily 
living, and he has not shown disorientation or memory loss.  
With respect to this point, the VA examiner in 1999 reported 
that the veteran claimed to have memory loss, but his memory 
was more preserved than he cared to say, and his intellectual 
functioning was adequate.  

Notwithstanding the testimony of the veteran's fee basis 
psychiatrist, the objective evidence does not show the 
veteran's schizophrenia to be manifested by the isolation and 
total impairment described by his doctor.  Although his 
doctor said the veteran would not interact with his 
neighbors, the neighbors say otherwise.  

When reviewing all of the evidence of record during this 
post-amendment period, the preponderance of the evidence is 
against a rating higher than the currently-assigned 70 
percent. 

B.  Total Disability Rating Based on Individual 
Unemployability 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet.App. 356 (1991).

The veteran's only compensable service connected disability 
is undifferentiated schizophrenia, which has been evaluated 
as no more than 70 percent disabling under the old or new 
criteria for mental disorders.  He therefore meets the 
schedular criteria for consideration of a TDIU rating under 
38 C.F.R. § 4.16(a), and 38 C.F.R. § 4.16(b) is not for 
consideration.  (38 C.F.R. § 41.6(b) provides for referral of 
cases for extra-schedular consideration if a veteran is 
unemployable by reason of service-connected disability, but 
does not meet the schedular requirements for consideration 
under 38 C.F.R. § 4.16(a).)

As noted above, under the rating criteria in effect prior to 
November 7, 1996, the provisions of 38 C.F.R. § 4.16(a) are 
not for application in cases in which the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation.  38 C.F.R. § 4.16(c) (1996).  In such cases, the 
mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  Therefore, 
if the veteran were unable to secure or follow a 
substantially gainful occupation because of his 
schizophrenia, section 4.16(c) would operate to entitle him 
to a 100 percent schedular evaluation, and the issue of 
entitlement to individual unemployability would be moot.

In this case, the veteran's GAF score has been variously 
described as between 30 and 60.  At this point on the GAF 
scale, the veteran is described as having no job or in 
conflict with co-workers.  The veteran's fee basis 
psychiatrist has stated that it is his opinion that the 
veteran has no industrial capacity, but this opinion is not 
borne out by the evidence of record during this time period.  
The veteran completed his bachelor's degree, and he graduated 
with a relatively strong grade point average of 3.17.  
Significantly, when the veteran filed his application for 
individual unemployability in 1994, he signed his 
application, thereby certifying that the statements in his 
application were true and complete.  He positively indicated 
on that claim form that he had no education or training since 
he had become too disabled to work (and the date on which he 
reported he was too disabled to work was 1978) and that he 
had only a high school education.  This application for 
unemployability benefits, certified by the veteran, contains 
false information that the veteran knew to be false when he 
provided it.  The veteran had, in fact, graduated from 
college only two years before.  By providing information he 
knew to be false when he filed his claim, he has demonstrated 
his lack of credibility.

Other evidence of record also demonstrates the veteran's lack 
of credibility.  He claims to have memory loss, but the VA 
examiner reported that the veteran has a better memory than 
he claims.  He claims to isolate himself from others, but his 
neighbors relate that he converses with them, is helpful, and 
is involved in community affairs.  Although he did not work 
during this period and was also in receipt of Social Security 
disability benefits, his VA vocational training record shows 
that the veteran simply did not want to seek employment, and 
that he did not want to work at any position that would pay 
him less than his VA compensation and Social Security 
disability benefits.  

The Board finds the veteran's self-report of his inability to 
obtain or retain employment to be utterly lacking in 
credibility.  None of this evidence shows that the veteran is 
unable, as opposed to unwilling, to secure or follow a 
substantially gainful occupation.  

The veteran's fee basis psychiatrist testified in April 1999 
that the veteran has religious delirium, and that although he 
wants to work in a religious area (feeding the hungry in 
Africa), he can not even leave home to pursue this goal.  
However, although there is evidence of record that the 
veteran wants to preach, and he contradictorily states that 
he does not want to be around people, there is evidence of 
record that he does teach Bible studies. 

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which places his case in a different category than 
other veterans with equal rating of disability.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.  In this case, the evidence shows that the 
veteran has been unemployed since service, not that he is 
unemployable.  The evidence shows, on the contrary, that the 
veteran is able to meet the rigorous requirements of 
obtaining a college degree while maintaining a very 
respectable grade point average, and that he chooses not to 
try to find employment.  An unwillingness to seek employment 
is not the same as an inability to obtain or maintain 
employment.  Based on the foregoing, the preponderance of the 
evidence is against the claim of entitlement to a TDIU.  38 
C.F.R. § 4.16 (2001).


ORDER

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated 70 percent disabling, is denied.

Entitlement to a total rating based on individual 
unemployability (TDIU) is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

